DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 31-40 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claim 1, as currently amended, reads,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric as a dielectric providing electrical isolation in an electronic device;
[2] curing the spin-on dielectric by directly plasma doping (PLAD) the spin-on dielectric using helium as a dopant; and 
[3a] modifying multiple properties of the spin-on dielectric as a function of length of the spin-on dielectric by tuning a dopant dose, a bias implant energy, pressure, and a plasma exposure time, 
[3b] the multiple properties including one or more of a thermal property, a chemical property, or an electrical property.
Given claim 1, as currently amended, the closest prior art is US 2009/0072401 (“Arnold”), which was relied on, alone or in combination with other prior art references, to reject claims in each of the previous Office actions.  With regard to claim 1 as currently drafted, Arnold discloses,
1. (Currently Amended) A method comprising:
[1] forming a spin-on dielectric 1300 as a dielectric providing electrical isolation in an electronic device 1000 [¶¶ 8, 9, 16, 27, 82]; and 
[2] curing the spin-on dielectric 1300 by directly plasma doping (PLAD) the spin-on dielectric 1300 using helium as a dopant [at the region 3920 in Fig. 3B; ¶¶ 39, 117, 118]; and
[3a] modifying multiple properties of the spin-on dielectric 1300 … of the spin-on dielectric 1300 by tuning a dopant dose, a bias implant energy, pressure, and a plasma exposure time, 
[3b] the multiple properties including one or more of a thermal property, a chemical property, or an electrical property.
With regard to feature [2] of claim 1, that the plasma densification is a curing process is evidenced by Arnold at paragraph [0039] (infra), which is the same surface property changed in the Instant Application by the He PLAD (Instant Application: Fig. 8, for example).
With regard feature [3b] of claim 1, specifically to the plasma curing modifying properties, Arnold states,
[0039] In a second embodiment, a densification treatment is performed after formation of the protective spacers according to the first embodiment.  The densification treatment may be a low energy ion bombardment with inert gas species such as helium, neon, argon, krypton or xenon; …  The densification treatment densifies exposed horizontal surfaces of the patterned IMD layer that are not protected by the protective spacers to form a densified trench bottom region, thus affording some improvement in their resistance to plasma damage by reactive plasmas during a plasma strip process employed for removal of a disposable via fill plug.  Additionally, the densified trench bottom region provides an improved resistance to a wet etch solution employed during removal of residual material by a wet clean.
(Arnold: ¶ 39; emphasis added)
Thus, Arnold explains that at least multiple chemical properties are changed including, (1) density only at the surface of the spin-on dielectric, (2) resistance to plasma damage, and (3) resistance to wet etch solution.  In addition the increased density increases the dielectric in the densified portion, which is a change to an electrical property of the spin-on dielectric. 
With regard to the PLAD conditions used to provide the “low energy ion bombardment with inert gas species such as helium …” (id.), Arnold states,
[0118] According to a first method of the second embodiment, the densification process employs exposure of the bottom surface of the line trench 2800 to a low energy directional bombardment using an inert gas plasma known in the art. An inert gas such as He, Ne, Ar, Xe, Kr, or some other species which does react deleteriously with the dielectric material may be used.  Not necessarily but preferably, the plasma is excited by multiple radio frequency (RF) or microwave sources so as to allow independent control of plasma density and the energy of ions arriving at the bottom surface of the line trench 2800.  Preferably, a high flux [i.e. dose] of inert gas ions arrives at the surface with low energy, so that the energy of the inert gas ions is transferred to the exposed surface of the second IMD layer 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.  The pressure of the neutral gases is between 1 mTorr to 100 mTorr to achieve a desirable flux [i.e. dose] and the energy of the inert gas ions is preferably from about 1 eV to about 100 eV, and more preferably from about 3 eV to about 30 eV.  Furthermore, ultraviolet light emitted from the plasma facilitates crosslinking reactions in the densified trench bottom region 3920.  The surface treatment may be accomplished in the same RIE and/or strip process chamber, or may employ a different process chamber.  The thickness of the densified trench bottom region 3920 may be tuned to a relatively small thickness, which may be from about 1 nm to about 20 nm.
(Arnold: ¶¶ 39 and 118; emphasis added)
Thus Arnold explicitly changes the multiple properties of the spin-on-dielectric 1300 by tuning the PLAD conditions, which include dopant (inert gas, e.g. He), dopant dose (controlled flux and exposure time), bias implant energy (1 eV to 100 eV), and pressure (1 mTorr to 100 mTorr) that “tune” the densified region 3920 to be “a relatively small thickness”, as small as, e.g., only 1 nm of the total thickness.
Thus the only feature of claim 1 not disclosed in Arnold is that the multiple properties are intentionally changed “as a function of the length of the spin-on dielectric”, which the Instant Application explains is “along a length” of the spin-on dielectric: i.e. “physical properties of the spin-on dielectric materials can be modified along a length of the spin-on dielectric materials by selection of an implant energy and dopant dose for the particular dopant used, corresponding to a selection variation with respect to length” (Instant Specification: abstract).
The prior art does not reasonably teach or suggest --in the context of claim 1-- the feature requiring that the He PLAD is tuned in the manner claimed to result in multiple properties being intentionally changed “as a function of the length of the spin-on dielectric”.
Claims 2-13 and 31-35 depend from claim 1 and are allowable at least for including the allowable feature of claim 1.

Claim 14, as currently amended, reads,
14. (Currently Amended) A method comprising: 
[1] forming a carbon-rich spin-on dielectric (C-SOD) as a dielectric providing electrical isolation in an electronic device;
[2] curing the C-SOD by directly subjecting the C-SOD to a combination of plasma ion implant and a species, including using helium as a dopant, of the plasma ion implant providing a photon energy greater than 20 eV in curing the C-SOD; and 
[3a] modifying multiple properties of the C-SOD as a function of length of the C-SOD by tuning a dose of the plasma ion implant, a bias implant energy, pressure, and a plasma exposure time, 
[3b] the multiple properties including one or more of a thermal property, a chemical property, or an electrical property.
Claim 14 is narrower than claim 1 and includes the allowable feature of claim 1 and is therefore distinguished over the prior art for the same reason as claim 1 (supra).
Claims 15-20 and 36-40 depend from claim 14 and are allowable at least for including the allowable feature of claim 14.

Moreover, it is conventional in the semiconductor arts to make deposited layers, such as a spin-on dielectric, to have uniform properties along a length of said deposited layer across a semiconductor wafer in order that each of a plurality of the integrated circuit chips formed on said semiconductor wafer maintains uniform properties.  As such, it would appear to be counter-intuitive to the process of forming identical integrated circuit chips to change a multiple properties of a spin-on dielectric layer common to each integrated circuit chip “as a function of length of” said dielectric (e.g. along the radius or diameter of the wafer) as it would result in integrated circuit chips having a dielectric layer with different properties depending on where said chip was positioned in the matrix of integrated circuit chips formed on the wafer, thereby potentially leading to additional differences in the integrated circuit chips in each of the subsequent process steps performed after the deposition of said dielectric.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(1) In claim 4, line 1, before the word “modifying” insert “the” for proper antecedent basis.
(2) In claim 5, line 1, before the word “modifying” insert “the” for proper antecedent basis.
(3) In claim 6, line 1, replace the word “selectively” with “the” for proper antecedent basis and for consistency with the amendment to claim 4.
(4) In claim 12, line 4, before the first occurrence of the word “modifying” insert “the” for proper antecedent basis.
(5) In claim 15, line 1, before the word “subjecting” insert “the” for proper antecedent basis.
(6) In claim 16, line 4, before the first occurrence of the word “modifying” insert “the” for proper antecedent basis.
(7) In claim 18, line 1, replace the word “selectively” with “the” for proper antecedent basis and for consistency with the amendment to claim 4.
(8) In claim 19, line 2, before the first occurrence of the word “modifying” insert “the” for proper antecedent basis.
(9) In claim 33, line 1, before the word “modifying” insert “the” for proper antecedent basis.
(10) In claim 34, line 1, before the word “plasma” insert “the” for proper antecedent basis.
(11) In claim 38, line 1, after the word “wherein” remove the word “the” to remove redundant repetition.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814